Citation Nr: 0526610	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2.

2.  Entitlement to service connection for hypertension, 
peripheral neuropathy of the hands and feet, bilateral loss 
of eyesight, heart condition, and systemic condition all as 
secondary to diabetes mellitus, type 2.

3.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.






INTRODUCTION

The veteran served on active duty from May 1961 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was schedule for a hearing at Central Office.  
However, prior to the date of that hearing, in a September 
2005 statement, the veteran requested that the hearing being 
rescheduled to a personal hearing before a member of the 
Travel Board at the RO. 

Accordingly, this case is remanded for the following action:

	The appellant should be scheduled for a 
personal hearing before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




